Arnold, J.,
delivered the opinion of the court.
The list of lands from the auditor’s office introduced in evidence by appellant was incomplete and incompetent, and there was no error in excluding it from the jury. It has been decided in several cases arising under the Code of 1871 and similar statutes, that a plaintiff in ejectment, who claims through a tax-title from the State, must, in addition to his deed from the auditor of public accounts, show by the certified list of lands struck off to the State for non-payment of taxes that the State had title to be conveyed *213bv tbe auditor’s deed. Whether that list is the original or a transcript from the records of the auditors or the chancery clerk’s office, it must contain the certificate or authentication of the tax collector who sold the land. Gamble v. Witty, 55 Miss. 26; Mason v. Banks, 59 Ib. 447; Gibbs v. Dortch, 62 Ib. 671.
A list of the lands struck off to the State, certified under the hand of the tax collector to be correct, is required by § 1698 of the Code of 1871. The list so certified stands in lieu of a deed, and is the means by which title is acquired by the State.
When, as in Wolfe v. Murphy, 60 Miss. 1, an individual purchases at a tax sale, and a deed is made to him as provided by law, a failure of the tax collector to make, certify, or file a list of the lands sold to individuals would not affect the title of the purchaser. The title then would pass by the deed, and the list in such instance, it seems, is intended only for purposes of convenience, certainly not to confer title.

Affirmed.